Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 9/14/2022.  Claims 23-28 have been canceled. Claims 1 and 19 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but are moot in view of the new rejection utilizing Mayer et al. (US 2018/0094660).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-5, 9-11, 13, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 2011/0062617) in view of Cove et al. (US 2014/0044476), and Mayer et al. (US 2018/0094660).
Regarding Claims 1-3, 5 and 9-11, Lehmann et al. teaches a method of anchoring a connector element [3] in a receiving object (See Abstract), the receiving object being a lightweight building element (See page 1, paragraphs [0001] and [0006], page 6, paragraph [0100], and Fig. 1a, wherein construction object [11] is a light building element such as foam, particleboard, cardboard, plaster, etc.), and wherein the receiving object is provided with a bore, i.e. mounting hole, for receiving the connector element [3], the mounting hole extending into or through the building element [11], and the connector element [3] having a distal end [3.2] and a proximal end [3.4] (See page 6, paragraph [0100] and Figs. 1a), the method comprising the steps of:
inserting the distal end [3.2] of the connector element [3] into the mounting hole in an insertion direction along an insertion axis (See page 6, paragraphs [0099]-[0100] and Fig. 1a, and note the distal end of tool [3], i.e. the connecting element, initially abuts the axial support face of the mounting hole as illustrate in Fig. 1a);
inserting a sleeve [1] comprising a thermoplastic material into the mounting hole, the sleeve enclosing the connector element (See page 6, paragraph [0099], wherein anchoring element [1] is a thermoplastic material enclosing shaft/connecting element [3]);
causing a distally facing liquefaction face of the sleeve [1] to be in contact with a proximally facing support face of the connector element (See Figs. 1a-b, wherein the top of shoulder [3.1] is a proximately facing support face in contact with the bottom portion, i.e. distal end, of sleeve [1], i.e. the distally facing liquefaction face);
transferring energy to liquefy at least a flow portion of the thermoplastic material of the sleeve and pressing the liquefaction face against the support face to cause at least a fraction of the flow portion to flow radially outward (See page 6, paragraphs [0101]-[0104], wherein counter element [2] exerts a counterforce that presses the liquefaction face against the support face while vibration energy is applied to cause radially outward flow); and 
causing the flow portion to re-solidify, whereby the re-solidified flow portion anchors the connector element [3] in the receiving object (See page 6, paragraphs [0105]-[0106], wherein the flow re-solidifies to anchor the tool [3] in the object [11]).
Although Lehmann et al. doesn’t explicitly teach his building layer comprises a first building layer, second building layer and an interlining layer of a lower density between the two building layers or where to position the hole relative to such layers, Lehmann et al. clearly indicates the material is not specifically limited and teaches many materials such as wood composite, foams, and cardboards known to be utilize in similar anchoring processes (See Lehmann et al., page 1, paragraph [0006]).  It would have been apparent the structure and position of the hole for similar anchoring processes into similar materials would have predictably been suitable as the material and depth of the hole for the process of Lehmann et al.  Cove et al. teaches anchoring in similar materials including composite woods, foams and cardboards, wherein there are exterior layer with a low density building layer in between, and wherein the hole may abut the top of the second building layer such the connecting element is initially position thereon (See page 1, paragraph [0011], page 4, paragraphs [0052]-[0055], wherein a connecting element [11] is positioned in a hole abutting the second building element [2] prior to anchoring it therein).   Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a hole such that the connector element abuts the second building layer, because doing so would have predictably a suitable way to carry out the anchoring process as taught in Lehmann et al. on known building materials suitable for such anchoring processes.  Any known positions for anchoring the connection elements in related building materials would have predictably been suitable positioning for the connecting element when performing the anchoring method of Lehmann et al., including positioning the connecting element at the bottom of a blind hole extending to the opposing high density cover as taught in Cove et al. 
Lehmann et al. teaches an embodiment wherein the pulling force of the connecting element [3] does not move it upward, but instead the sleeve is effectively moved downward during liquefaction via a counter element causing radial flow (See Figs. 8a-b and page 8, paragraph [0133], and note the flow is shown to axial enclose the shoulder portion of connecting element, which is a structure radially extending therefrom).  This at least renders obvious resting the connecting element [3] on the bottom of the hole in a position known for connecting elements in building element panels, as described above, and leaving it there as the counter element [2] moves the sleeve downward during liquefaction of the flow portion as shown in Figs. 8a-b to anchor it in position.  Note the connecting element does not move vertically during such a process but remains in the same position as it vibrates and the sleeve is pushed down and liquefied.  
Lehmann et al. teaches vibrating the connecting element [3] and using a sonotrode and pulling with an upward force to create a liquefying force between the proximal face [3.1] and the sleeve so as to cause liquefaction of the sleeve on the proximal face [3.1].  Lehmann et al. thus fails to teach applying a sonotrode directly to the sleeve to make a downward vibration force of the sleeve against the proximal face to liquefy the sleeve.  However, it would have been apparent the exact liquifying method is not necessarily limited and any known methods for liquifying a sleeve to anchor a connecting part in a substrate would have predictably been suitable alternative methods to liquify the sleeve and anchor the substrate in Lehmann et al.  
Further, it is known in the art, as a method of liquefying a thermoplastic sleeve to facilitate securing a connecting element in a substrate, to apply a sonotrode to the thermoplastic sleeve and press the sleeve into a proximately facing support face of the connecting element, thus liquefying the sleeve on the proximately facing support face, and anchoring the connecting element upon solidification of the thermoplastic.  For example, Mayer et al. teaches, after the connecting element [101],[5] is disposed within a substrate, and as an alternative to applying vibration force to the connecting element directly, a sonotrode [6.2] may instead be applied to the thermoplastic sleeve [4] and pressed into a proximately facing support face of the connecting element to liquefy it thereagainst and anchor the connecting element [101],[5] (See pages 11-12, paragraphs [0186]-[0188], teaching using an outer sonotrode to vibrate a thermoplastic sleeve against a shoulder [108] of a substrate inserted connector [101] and that utilizing the sonotrode directly against the thermoplastic is suitable for such a process).  
Examiner submits it at least would have been obvious to a person having ordinary skill in the art to press a suitably designed sonotrode onto the thermoplastic sleeve of Lehmann et al. to as an alternative method of liquefying it against the shoulder [3.1].  Since such liquefaction methods are known in similar processes when using the thermoplastic as a securing substance in a substrate for a connecting element, pressing a sonotrode into the sleeve [1] would have predictably been a suitable alternative method to liquefy the sleeve [1] against the shoulder [3.1] in Lehmann et al. so as to anchor the connecting element as desired therein.
Regarding Claim 3, Lehmann et al. teaches the mechanical energy is applied via vibrations, but it is well-known in similar anchoring process, the rotational mechanical energy may be utilized to liquify a sleeve to similar effect (See, for example, Cove et al., page 5, paragraph [0065]).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize alternate forms of mechanical energy to vibrations, such as rotational energy, because doing so would have predictably provided a suitable alternative energy for liquefaction.  
Regarding Claim 13, it is well-known for connector elements inserted as in Lehmann et al. to have through holes therein, thus providing an internal first connector interface for engaging with a second connector interface, such as on nails or screws inserting in the hole (See, for example, Cove et al., page 4, paragraph [0055] and Fig. 1b).  Examiner notes the “for engaging” language suggests the second connector interface is not positively claimed but only serves to define the first connector interface, i.e. the first interface must be able to engage a second, but the second need not necessarily be present.  For example, if the claims stated: “and a second connector interface is engaged within the first connector interface,” it would positively recite this second interface, but this is not how the claim is worded.
Regarding Claim 15, although Lehmann et al. doesn’t specifically teach a portion of the flow going under the first building layer, similar anchoring process cause flow in this area (See, for example, Cove et al., page 5, paragraph [0068] and Fig. 1b, showing such flow in area [21]), and it would have been obvious to a person having ordinary skill in the art at the time of invention to effect flow in this area because doing so would have predictably strengthened the anchoring of the anchoring element.
Regarding Claim 16, the shoulder is reasonably described as an undercut, the top surface extending along a radial direction (See further support for this interpretation in Mayer et al. below).
Regarding Claim 18, the shoulder [3.2] in Lehmann et al. has a top surface that is the proximally facing support face, and this shoulder also have a thickness such that the thickness of the shoulder keeps the upward facing support face of the shoulder [3.2] at a distance from the bottom surface of the hole, i.e. the axial surface.  Thus, the shoulder [3.2] itself may be considered a distance holding structure wherein the distance is defined by the thickness of the shoulder.


Claims 12, 17, 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al., Cove et al., and Mayer et al. as applied to Claim 1 above, and further in view of Mayer et al. (US 2017/0334147, hereinafter “Mayer2”).
Regarding Claims 12, 17, 20, 21 and 22, Lehmann et al., Cove et al., and Mayer et al. teaches the method of Claim 1 as described above.  Further, it is well-known providing areas for resin to solidify over helps anchor fasteners and this includes providing such fasteners with a serious of protruding collars or steps (See, for example, Mayer2, page 8, paragraphs [0139]-[0143] and Fig. 1c, teaching ribs/indentations around the axis with proximately facing support faces, thus making them steps or collars, wherein these protrusions do not protrude as far as the shoulder).  Thus, Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize such ribs/indentations/steps/collars on the shaft because doing so would have predictably provided an increased anchoring effect within the thermoplastic.  Note these ribs are referred to as “undercut structures” (See Mayer2, page 8, paragraph [0142]), and thus the shoulder described above as Lehmann et al. is also reasonably described as an undercut, the top surface extending along a radial direction.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al., Cove et al., and Mayer et al. as applied to Claim 1 above, and further in view of Hewitt (US 3,444,018).
Regarding Claim 19, Lehmann et al., Cove et al., and Aeschlimann et al. teaches the method of Claim 1 as described above.  Lehmann et al., Cove et al., and Mayer et al. fail to specifically teach the thermoplastic sleeve protrudes beyond the fastener.  However, in similar friction welding processes using a thermoplastic weld material surrounding a fastener, including fastener/connecting elements having a radially extending shoulder, it is known to have the thermoplastic material protrude beneath the fastener so that upon fiction welding, the protruding thermoplastic portion will liquefy and join the fastener/connector element to the bottom surface (See, for example, Hewitt, Fig. 4 and col. 3, lines 10-19, and note the thermoplastic weld material extends below a fastener [13] including a radially extending shoulder [32]).  Thus, it would have been obvious for a person having ordinary skill in the art at the time of invention to implement the thermoplastic sleeve [1] of Lehmann et al. such that it extends below the shoulder [6], such as in Hewitt, because doing so would have predictably provided enhanced bonding to the bottom surface of the hole by providing excess thermoplastic in this area.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach sequentially liquefying separate axial portions.  Although the liquefaction may occur sequentially in an axial direction in the prior art (i.e. may progress from one side to the other to some extent), this liquefaction would be continuous and is not considered to read on the “separate portions” as claimed, which is interpreted to mean distinct portions start liquefaction sequentially, i.e. there is a separate distinct start point for a different portion. This process is made possible by the fact an intermediate collar is separated from an intermediate liquefaction shoulder initially, but comes into connect as pressing progresses, thus separately and sequentially initiating liquefaction of a separate axial portion defined by this intermediate shoulder (See instant PgPub 2021/0122121, page 6, paragraph [0085] and page 7, paragraph [0094]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746